Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or

(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).

Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1-29, drawn to a film having an average thickness in a range of about 5 µm to about 200 µm, and comprising a mixture of a water-soluble polymer, one or more plasticizers, and a plurality of perfume microcapsules comprising a median particle size of at least about 12 µm and a shell comprising 75 to 100% by weight of an aminoplast resin that comprises a terpolymer and polymeric stabilizer, the terpolymer comprising at least one triamine, at least one diamine and an alkylene or alkylenoxy moieties having 1 to 6 methylene units, in their respective proportions; and a container comprising the film; classified in CPC C11D 17/042.
Group II, claims 30-33, drawn to a method of making a perfume-containing water-soluble film according to claim 1; classified in CPC C08J 5/18. 

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of film having an average thickness in a range of about 5 µm to about 200 µm, and comprising a mixture of a water-soluble polymer, one or more plasticizers, and a plurality of perfume microcapsules comprising a median particle size of at least about 12 µm and a shell comprising 75 to 100% by weight of an aminoplast resin that comprises a terpolymer and polymeric stabilizer, the terpolymer comprising at least one triamine, at least one diamine and an alkylene or alkylenoxy moieties having 1 to 6 methylene units, in their respective proportions, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Denome et al. (US 2008/0014393, already cited in IDS dated 11/23/2018) in view of Walley et al. (US Patent No. 5,154,842). 
Denome teaches a functionalized substrate susceptible to aqueous attack, comprising a water-soluble material; a plurality of microcapsules encapsulating a perfume, wherein said plurality of microcapsules is incorporated with said functionalized substrate (see abstract), and wherein the functionalized substrate further comprises a plasticizer, for example glycerol (see paragraph [0101], page 9). The plurality of microcapsules comprises a mean diameter in the range from about 1 micrometer to about 100 microns (see paragraph [0037], page 4). 
Walley, an analogous art, teaches perfume particles with friable coatings, wherein the coatings can be prepared from aminoplast polymers, e.g., the reaction products of an amine selected from urea, melamine, or mixtures thereof and an aldehyde selected from formaldehyde, glutaraldehyde, or mixtures thereof (see col. 4, lines 59-68; col. 5, lines 27-35). In Example VI, Walley teaches perfumed particles with friable coatings of melamine/urea/formaldehyde; 0.1/1/1.1 mole ratio; 80 micron size (see col. 13, lines 53-62). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have substituted the perfume microcapsules of Denome with those of Walley, in particular, the perfumed particles with melamine/urea/formaldehyde coating because the substitution of one perfume microcapsules or coated perfume particles for another is within the level of ordinary skill in the art. In addition, the substitution of one perfume microcapsules or coated perfume particles for another is likely to be obvious when it does no more than yield predictable results. 
.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORNA M DOUYON whose telephone number is (571)272-1313.  The examiner can normally be reached on Mondays-Fridays; 8:00 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






                                                                        /LORNA M DOUYON/                                                                                     Primary Examiner, Art Unit 1761